Exhibit 10.23

EXECUTION COPY

AMENDMENT

dated as of June 1, 2009

between

GMAC Investment Management LLC and

GMAC Mortgage, LLC

to the

ISDA MASTER AGREEMENT

dated as of March 18, 2009

between

GMAC Investment Management LLC and

GMAC Mortgage, LLC

(the “Agreement”)

GMAC Investment Management LLC (“GMAC IM”)and GMAC Mortgage, LLC (“GMACM”) have
previously entered into the Agreement and now agree to amend the Agreement by
the terms of this Amendment (this “Amendment”).

Accordingly, in consideration of the mutual agreements contained in this
Amendment, the parties agree as follows:

 

1. Amendment of the Agreement

 

  (a) Part 4(f) of the Schedule to the Agreement is amended and restated in its
entirety to read as follows:

 

  “(f) Credit Support Documents.

Credit Support Document for Party A means (i) the Guaranty of the Credit Support
Provider of Party A, and (ii) Credit Support Annex annexed hereto which
supplements, forms part of, and is subject to, this Agreement.

Credit Support Document for Party B means (i) the Guarantee and Master Netting
Agreement, dated as of March 18, 2009, by and among Party A, GMACM, RFC, ResCap,
RFC Asset Holdings II, LLC (“RAHI”), Passive Asset Transactions, LLC (“PATI”)
and GMAC LLC (as amended or modified from time to time, the “Guarantee and



--------------------------------------------------------------------------------

Master Netting Agreement”); (ii) Credit Support Annex annexed hereto which
supplements, forms part of, and is subject to, this Agreement, (iii) the Omnibus
Pledge and Security Agreement and Irrevocable Proxy, dated as of March 18, 2009,
among RAHI, PATI and certain of their Affiliates from time to time parties
thereto, as grantors, Party A, as a secured party, and GMAC LLC, as Omnibus
Agent, as Lender Agent under the November Loan Agreement, as a secured party and
as lender under the MSR Loan Agreement (as defined below) (as amended or
modified from time to time, the “Omnibus Security Agreement”), (iv) the Pledge
and Security Agreement and Irrevocable Proxy, dated as of November 20, 2008,
between RAHI, PATI and certain of their Affiliates from time to time party
thereto, as grantors, and GMAC LLC, as lender agent (as amended or modified from
time to time, the “November Security Agreement”), (v) the Loan and Security
Agreement, dated as of April 18, 2008, among RFC and GMACM, as borrowers, and
GMAC LLC, as lender (as amended or modified from time to time, the “MSR Loan
Agreement”), and (vi) the Pledge and Security Agreement and Irrevocable Proxy,
dated as of June 1, 2009, between RAHI, PATI and certain of their Affiliates
from time to time party thereto, as grantors, and GMAC LLC, as secured party (as
amended or modified from time to time, the “Fourth Security Agreement”).

 

  (b) Part 5(j) of the Schedule to the Agreement is amended and restated in its
entirety to read as follows:

“Restriction on Liens. Party B hereby agrees that it shall not grant any lien or
security interest in its rights under this Agreement other than (i) the lien
created pursuant to the Omnibus Security Agreement, (ii) the lien created
pursuant to the Fourth Security Agreement and (iii) any lien for taxes or
assessments or other governmental charges or levies not then due and payable (or
which, if due and payable, are being contested in good faith either with the
third party to whom such taxes are owed or the third party obligated to pay such
taxes and for which adequate reserves are being maintained, to the extent
required by generally accepted accounting principles, and such proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such lien).”

 

2. Representations

GMACM represents to GMAC IM in respect of the Agreement, as amended pursuant to
this Amendment, that all representations made by GMACM pursuant to the Agreement
are true and accurate as of the date of this Amendment.

 

2



--------------------------------------------------------------------------------

3. Consent to Security Interest

Each of the parties hereto hereby consent to the creation and existence of the
security interests in the Collateral created by the Fourth Security Agreement.

 

4. Miscellaneous

 

  (a) Entire Agreement; Restatement.

 

  (i) This Amendment constitutes the entire agreement and understanding of the
parties with respect to its subject matter and supersedes all oral communication
and prior writings (except as otherwise provided herein) with respect thereto.

 

  (ii) Except for any amendment to the Agreement made pursuant to this
Amendment, all terms and conditions of the Agreement will continue in full force
and effect in accordance with its provisions on the date of this Amendment.
References to the Agreement will be to the Agreement, as amended by this
Amendment.

 

  (b) Amendments. No amendment, modification or waiver in respect of the matters
contemplated by this Amendment will be effective unless made in accordance with
the terms of the Agreement.

 

  (c) Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.

 

  (d) Headings. The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.

 

  (e) Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Amendment on the respective
dates specified below with effect from the date specified first on the first
page of this Amendment.

 

GMAC INVESTMENT MANAGEMENT LLC By:   /s/ Melissa Melvin Name:   Melissa Melvin
Title:   Assistant Secretary Date:   June 1, 2009

 

GMAC MORTGAGE, LLC By:   /s/ John M. Peterson Name:   John M. Peterson Title:  
Treasurer Date:   June 1, 2009

 

   S-1   

Amendment to

GMAC IM-GMACM

ISDA Schedule